Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and dependents are drawn to the method to identify risk of developing atopic dermatitis by determining the level of filaggrin breakdown products, classified in CPC
A61B 5/443.
II. Claims 2 and dependents are drawn to the method to identify a subject with atopic dermatitis at risk of developing a food allergy by determining the level of filaggrin breakdown products, classified in CPC
G01N 2800/202.
III. Claims 3 and dependents are drawn to the method to identify a subject without atopic dermatitis at risk of developing a food allergy, classified in CPC A61B 5/411.
IV. Claims 4 and dependents are drawn to the method to identify risk of developing atopic dermatitis by determining the expression level of proteins, classified in CPC G01N 2474/10.
V. Claims 5 and dependents are drawn to the method to identify a subject with atopic dermatitis at risk of developing a food allergy by determining the expression level of proteins, classified in CPC C12Q 2600/158.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the

mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually
exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the
instant case, the inventions as claimed have different designs, mode of operations, and functions.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is
nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the
inventions as claimed are either not capable of use together or can have a materially different design,
mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually
exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the
instant case, the inventions as claimed have different designs, mode of operations, and functions.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is
nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the
inventions as claimed are either not capable of use together or can have a materially different design,
mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually
exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the
instant case, the inventions as claimed have different designs, mode of operations, and functions.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is
nothing of record to show them to be obvious variants.
Inventions I and V are directed to related products. The related inventions are distinct if: (1) the
inventions as claimed are either not capable of use together or can have a materially different design,
mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually
exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is
nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the
inventions as claimed are either not capable of use together or can have a materially different design,
mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually
exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the
instant case, the inventions as claimed have different designs, mode of operations, and functions.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is
nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs, mode of operations, and functions.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is
nothing of record to show them to be obvious variants.
Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs, mode of operations, and functions.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is
nothing of record to show them to be obvious variants.
III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs, mode of operations, and functions.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is
nothing of record to show them to be obvious variants.
Inventions III and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs, mode of operations, and functions.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is
nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs, mode of operations, and functions.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is
nothing of record to show them to be obvious variants.
	
Restriction for examination purposes as indicated is proper because all the inventions listed in
this action are independent or distinct for the reasons given above and there would be a serious search

(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be
cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are
classified together, each invention can be shown to have formed a separate subject for inventive effort
when the examiner can show a recognition of separate inventive effort by inventors. Separate status in
the art may be shown by citing patents which are evidence of such separate status, and also of a
separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a
manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without

timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE LINING ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/GRACE L ROZANSKI/
Examiner, Art Unit 3791                                                                                                                                                                                         /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791